Per Curiam.
In this Anders1 appeal we affirm the finding of guilt, the adjudication of delinquency, and the sentencing, but remand for the trial court to correct the delinquency disposition orders to include the maximum penalty defined by statute and to specify the amount of time appellant served in secure detention before disposition. See Fla. R. Juv. P. 8.115(d).
Affirmed and remanded.
May, Levine and Klingensmith, JJ., concur.

Anders v. California , 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).